EXHIBIT 10.1

 

 

 

--------------------------------------------------------------------------------


 

 

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER

 

Amendment No.1, dated as of February 24, 2003 (this “Amendment”) to the
Agreement and Plan of Merger (the “Agreement”) entered into as of December 23,
2002, by and among MTR Gaming Group, Inc., a Delaware corporation (“Parent”),
Racing Acquisition, Inc., an Ohio corporation and wholly owned subsidiary of
Parent (“Merger Subsidiary”), and Scioto Downs, Inc., an Ohio corporation (the
“Company”). Parent, Merger Subsidiary and the Company are referred to
collectively herein as (the “Parties”).

 

RECITALS

 

                WHEREAS, Section 5.04 of the Agreement provides that the Parent
shall have a period of thirty days to determine the suitability of the
transactions contemplated therein in its sole and absolute discretion (the “Due
Diligence Period”) and further provides that the Parent shall be entitled to
reasonable extensions of the Due Diligence Period (not to exceed an aggregate of
thirty days) to the extent necessary for third parties to complete their studies
or inspections.

 

                WHEREAS, the Parties would like to further extend the Due
Diligence Period to facilitate the resolution of certain matters relating to the
studies and inspections being made by the Company.

 

                WHEREAS, as described herein, the Parties would like to make
certain other amendments to the Agreement.

 

                NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements as set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

1.             Incorporation.  The recitals set forth above are incorporated
herein as though more fully set forth.  And, unless otherwise provided, all
defined terms shall have the meaning ascribed in the Agreement.

 

2.             Section 5.04.  The Due Diligence Period shall be extended from
February 24, 2003  up to and including March 11, 2003.

 

3.             Section 6.03.  The following provision shall be added as Section
6.03(e):

 

“(e)         one of the following shall have occurred:  (i) the participation of
Mara Enterprises, Inc. (“Mara”) in the multiple-employer pension plan which the
Company sponsors (the “Pension Plan”) shall have been separated in a manner such
that the Company shall neither be jointly and severally liable, nor be
contingently liable, with respect to any funded status deficit attributable to
Mara or (ii) in the event Scioto shall have submitted to all governmental
authorities having jurisdiction over the Pension Plan all filings required to
initiate the separation of the Pension Plan but shall be unable to effect such
separation due to the absence of decision by

 

1

--------------------------------------------------------------------------------


 

those entities having jurisdiction over such separation, then Mara shall escrow
amounts sufficient to effect a separation. To effect such an escrow, Mara shall
contemporaneously with the Closing deposit with a licensed and bonded trust
company to hold in escrow for the protection of the Parent an amount equal to
the funded status deficit attributable to Mara together with an amount equal to
two (2) times Mara’s pro rata share of administrative costs and Mara’s ongoing
funding obligations (all of which may be estimated) for the next twelve (12)
months together with the entry into an agreement by Mara with Parent whereby
Mara shall indemnify and hold Parent harmless against any and all liability
arising from any funded status deficit attributable to Mara.  For purposes of
this Amendment, the “funded status deficit” attributable to Mara shall mean the
excess of the projected benefit obligation attributable to Mara over the fair
value of the plan assets allocable to Mara.”

 

4.             Entire Agreement.  Except as expressly amended or modified by the
terms of this Amendment, the Agreement shall remain unmodified and in full force
and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, or
have caused this Amendment to be duly executed with legal and binding effect by
their respective authorized officers, in their individual capacity, as of the
date first written above.

 

 

 

SCIOTO DOWNS, INC.

 

 

 

 

 

 

 

by:

/s/ Edward T. Ryan

 

Name:

Edward T. Ryan

 

Title:

President

 

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

 

by:

/s/ Edson R. Arneault

 

Name:

Edson R. Arneault

 

Title:

President and Chief Executive Officer

 

 

 

 

RACING ACQUISITION, INC.

 

 

 

 

 

 

 

by:

/s/ Edson R. Arneault

 

Name:

Edson R. Arneault

 

Title:

President

 

 

2

--------------------------------------------------------------------------------